MEMORANDUM DECISION.
The defendant, Stanley Walker, appeals from a decision of the Superior Court (York County) which affirmed a District Court judgment modifying a divorce judgment by increasing the defendant’s child support payments. On appeal, the defendant argues that the increase in his child support payments was an abuse of discretion by the District Court judge.
An appellant has the burden of furnishing an adequate record to permit a fair consideration by the appellate court of the issues raised on appeal. Meyer v. Meyer, 414 A .2d 236, 238 (Me.1980). In the present case, because of the defendant’s failure to arrange for electronic recording of the hearing pursuant to M.D.C.Civ.R. 76 *872or to prepare a statement of the evidence or proceedings pursuant to M.D.C.Civ.R. 75(c), the Superior Court did not have a sufficient record for appellate review purposes, and it properly denied the appeal.
The entry is:
Judgment affirmed.
All concurring.